                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,        :       CIVIL ACTION
                                    :       NO. 16-5173
            Plaintiff               :
      v.                            :
                                    :
International Business              :
Machines Corporation,               :
                                    :
            Defendant.              :

                                    ORDER


            AND NOW, this 25th day of November, 2019, it is hereby

ORDERED that:

            1. This case will be LISTED for trial, in the Charles

               L. Brieant Federal Building and Courthouse in White

               Plains, to begin on February 18, 2020, at 9:30 a.m.,

               in a courtroom to be designated on that day, and

               will continue daily through February 21, 2020; and

            2. Expert testimony and any additional fact witnesses 1

               not previous heard during the week of February 18,

               2020, will be heard, in the Charles L. Brieant

               Federal Building and Courthouse in White Plains,

               beginning on April 6, 2020, at 9:30 a.m., in a

               courtroom to be designated on that day, and will




1 If a witness will not be available for trial, a trial deposition shall be
taken by the party calling the witness.
  continue daily through April 10, 2020, as may be

  necessary.



AND IT IS SO ORDERED.



               /s/ Eduardo C. Robreno
               EDUARDO C. ROBRENO,    J.




                        2
